Citation Nr: 0320801	
Decision Date: 08/19/03    Archive Date: 08/25/03	

DOCKET NO.  97-26 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a left ankle 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from October 1971 to 
February 1975.

This appeal to the Board of Veterans' Appeals ("Board") 
arises from a May 1997 rating decision by the Department of 
Veterans Affairs ("VA") Muskogee, Oklahoma Regional Office 
("RO"), which denied the veteran's claim seeking 
entitlement to service connection for PTSD.  By a separate 
rating decision, dated in June 2002, the RO denied, in 
pertinent part, the veteran's claim seeking entitlement to 
service connection for a left ankle disability.  The veteran 
perfected a timely appeal of these determinations.

In July 1999, the Board entered a decision that denied, as 
not well grounded, the veteran's claim for service connection 
for PTSD.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims ("Court").  By a January 2001 
order, the Court vacated the Board's July 1999 decision and 
remanded the matter concerning service connection for PTSD 
back to the Board for further development pursuant to the 
parties' joint motion for remand and for consideration in 
light of the Veterans Claims Assistance Act of 2000.

In June 2002, the veteran appeared at the RO and offered 
testimony in support of his claims before the undersigned 
Veterans Law Judge (formerly referred to as a Member of the 
Board).  The transcript of the veteran's testimony has been 
associated with his claims file. 

In August 2002, the Board entered a decision that granted an 
increased rating to 30 percent for irritable bowel syndrome.  
As such, this issue is no longer a part of the current 
appeal.  Also, in August 2002, the Board undertook additional 
development on the remaining issues pursuant to the then 
existent authority provided under 38 C.F.R. § 19.9(a)(2).



REMAND

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, provide that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claims.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which, part, if any VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

Notably, in August 2002, the Board undertook additional 
development with respect to the issues currently on appeal 
pursuant to the authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  In connection with this development, the Board 
obtained and associated with the claims file medical records 
pertaining to psychiatric treatment at the VA Outpatient 
Clinic in Tulsa, and at the VA Medical Center in Muskogee; 
the records from the Social Security Administration (SSA); 
and a reply letter from the U.S. Armed Service Center for 
Research of Unit Records (USASCRUR).  However, compliance 
with the directives of the Board's development request as 
regards the claim of service connection for a left ankle 
disability (i.e., a VA orthopedic examination, with medical 
opinion) was not accomplished, and the claims file has since 
been returned to the Board.

In addition, the USASCRUR was provided available information 
regarding the veteran's alleged stressful event in service 
and was requested by letter to provide any additional 
information, which might corroborate this event.  In response 
to the letter, the USASCRUR advised VA that the information 
provided was insufficient for conducting meaningful research 
of the veteran's alleged stressor (i.e., a C-141 aircraft 
crash in the area of Torrejon, Air Base, Spain, in either 
1972 or 1973).  The USASCRUR further indicated that 
identifying information of a more detailed nature was 
required and also requested that the veteran's Air Force Form 
7 be provided with any further request for information.

Pertinent information already provided by the veteran in 
either statements and/or hearing testimony contained in the 
veteran's claims folder to date shows that the veteran's unit 
assignment at the time of the reported airplane crash was the 
18th MAS (MAC) at McGuire AFB, New Jersey; the plane that 
crashed was a C-141 (Starlifter) and the crash occurred on or 
near the proximity of Torrejon Air Base, Spain.

That notwithstanding, on May 1, 2003, the United States Court 
of Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (hereinafter "DAV").  The Federal Circuit 
held that 38 C.F.R. § 19.9(a)(2), in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, was 
inconsistent with 38 U.S.C. § 7104(a), because 38 C.F.R. § 
19.9(a)(2), denies appellants "one review on appeal to the 
Secretary" when the Board considers additional evidence 
without having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration, and without 
having to obtain the appellant's waiver.

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In view of the foregoing, this case is being REMANDED for the 
following actions:

1.  Send the veteran a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claims of entitlement to 
service connection for PTSD and 
entitlement to service connection for a 
left ankle disability .  The letter 
should also specifically inform the 
veteran of which portion of the evidence 
is to be provided by the veteran and 
which part, if any, the RO will attempt 
to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

2.  Contact the veteran and request that 
he provide the approximate (beginning and 
ending) dates for the treatment he 
received for his left ankle at VA 
Outpatient Clinic in Tulsa, Okalahoma, 
and at the VA Medical Center in Muskogee, 
Oklahoma, by Drs. Grooms and Reefer.  
Obtain all records identified by the 
veteran.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should be 
documented in the claims file and the 
veteran should be informed in writing.

3.  Contact the veteran and provide him 
an additional opportunity to furnish 
additional facts about his alleged 
stressful experience in service as 
reflected above (See page 4, paragraph 
2), such as the date of the incident to 
within 60 days, the names, ranks, and 
unit of assignment of any of the 
individuals involved in the airplane 
crash.  He should also be asked to supply 
the names of any individuals who may be 
capable of substantiating his account of 
the event, including, if possible, his 
unit commander and/or aircraft commander.  
The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful event and the information 
provided be as specific as possible 
because without such details, an adequate 
search for verifying information cannot 
be conducted.  

4.  Contact the National Personnel 
Records Center and obtain, if possible, 
the veteran's Air Force Form 7 for 
association with the veteran's claims 
file.

5.  The RO should provide the veteran's 
Air Force Form 7, if available, as well 
as any additional information obtained 
from the veteran in response to the above 
to the USASCRUR.  The USASCRUR should be 
requested to conduct a search in all of 
the available and appropriate sources, 
and provide any information which might 
corroborate the veteran's alleged 
stressor event.  Any information obtained 
should be associated with the claims 
file.  

6.  Following completion of the above 
development, the veteran should be 
afforded a VA psychiatric examination 
concerning his claim of service 
connection for PTSD.  The claims folder 
must be provided to and reviewed by the 
examiner prior to the examination.  The 
examiner must specifically state whether 
the veteran has PTSD in accordance with 
the standards of DSM-IV.  If PTSD is 
diagnosed, the doctor should clearly 
identify the claimed events, which are 
considered stressor(s) supporting the 
diagnosis and the doctor should fully 
explain why the stressor(s) is/are 
considered sufficient under the standards 
of DSM-IV.

7.  The veteran should also be provided a 
VA orthopedic examination to determine if 
he has an existing left ankle disorder 
and, if existing disability is found, 
whether it is at least as likely as not 
that it is related to the left ankle 
sprain treated in service.  All indicated 
studies should be performed and all 
clinical findings reported in detail.  
The examiner should support his or her 
assessment by discussing medical 
principles as applied to specific medical 
evidence in the case.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  All examination 
findings along with the complete 
rationale for the opinion and conclusion 
reached should be set forth in the 
report.

8.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

9.  After completion of the foregoing, 
the RO is asked to review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act and its 
implementing regulations are fully 
complied with and satisfied.  After 
undertaking any additional development 
deemed essential, the RO should 
readjudicate, in light of the additional 
evidence, the issues of entitlement to 
service connection for PTSD and a left 
ankle disability.

If any of the benefits sought on appeal remains denied, the 
veteran should be provided with a supplemental statement of 
the case.  The supplemental statement of the case should 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




